         Case 1:19-cv-00742-LKG Document 50 Filed 06/12/19 Page 1 of 1




           In the United States Court of Federal Claims
                                              )
 SPACE EXPLORATION                            )
 TECHNOLOGIES CORP.,                          )
                                              )
        Plaintiff,                            )              No. 19-742C
                                              )
 v.                                           )              Filed June 12, 2019
                                              )
 THE UNITED STATES,                           )
                                              )
        Defendant.                            )
                                              )
 v.                                           )
                                              )
 BLUE ORIGIN, LLC, et al.,                    )
                                              )
        Defendant-Intervenors.                )
                                              )

                                            ORDER

       On June 10, 2019, the government filed a consent motion for a three-day enlargement of
the time to file two paper copies of the administrative record in the above-captioned post-award
bid protest matter (docket entry no. 45). Counsel for the government represents that the
additional time is necessary due to the large number of documents to be provided.

       In light of the foregoing, and for good cause shown, the Court GRANTS the
government’s consent motion for an enlargement of time. The government shall FILE two
paper copies of the administrative record on or before June 14, 2019.

       IT IS SO ORDERED.



                                                  s/ Lydia Kay Griggsby
                                                  LYDIA KAY GRIGGSBY
                                                  Judge
